Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to under 37 CFR 1.74 because of the following: reference characters 123 and 124 have both been used to denote a vertical presentation portion/surface; reference character 124 has both been used to denote a vertical presentation surface as well as a right angle.   
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference WO 9302594 to Slade.   As to claims 1 and 20, Slade discloses, Figs. 1, 3, 6 and 10 for example, a structurally supportive device 18 for constructing a weight-bearing horizontal feature in a wet area of a building comprising:
an essentially flat and triangular horizontal support surface, (top surface of 18), bounded by a first edge, (where lead line of 18 touches), a
second edge, and a third edge, wherein the first edge and the second edge form
an essentially right angle;
a vertical presentation surface, (surface extending down from top surface of 18 to surface 30), disposed at an essentially right angle depending
downward from the third edge;
a horizontal support lip 30 disposed along a bottom edge of the vertical presentation
surface;
a first attachment tab 10 protruding a first distance from the first edge and extending at
least two-thirds a length of the first edge; and
a second attachment tab 14 protruding a second distance from the second edge and
extending at least two-thirds a length of the second edge;
wherein the first tab protrusion distance and the second tab protrusion distance are
configured to be received into a slot formed into a wall surface finishing material
without penetrating beyond the wall surface finishing material thereby avoiding
penetrating a waterproof membrane or a wall board, and wherein the horizontal
support surface and vertical presentation surface are configured to receive a
feature finishing material. The apparatus of Slade can and may be utilized in the manner recited within the intended or desired use language of lines 14-19 of claim 1.
As for each of claims 2-9 and 13-15, the apparatus of Slade can and may be covered with any given finishing material including those recited within each of claims 2-9. Further, the apparatus of Slade can and may be utilized in the manner recited within the intended or desired use language of each of claims 13-15.
As for claim 16, multiple steps are shown in Fig. 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 9302594 to Slade. To have formed the Slade apparatus to have a vertical presentation surface of about 16 inches in width, thus providing an adequate support apparatus, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention particularly, since it has been held that change in size would not establish patentability in a claim to an old article so changed. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
	
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 9302594 to Slade in view of Rompel 5,542,218.   To have formed the Slade support apparatus of a plastic or aluminum, thus taking advantage of old and well-known material of forming articles, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Rompel at col. 2, lines 58-63.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over reference WO 9302594 to Slade in view of Kirby 8,857,109.   To have formed the Slade support apparatus with a transverse support member provided beneath the horizontal support surface, thus serving to reduce flexing of the support surface and to increase weight bearing capacity, would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention as taught by Kirby at 20 of Figs. 2 and 3.

Allowable Subject Matter
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                  /MICHAEL SAFAVI/                                                                  Primary Examiner, Art Unit 3631                                                                                                                                      














MS
December 02, 2022